DETAILED ACTION
This is in response to communication filed on January 13, 2022.  This Corrected Notice of Allowance is to fix claim numbers and enter newly added claims 18-20.
Status of Claims
Claims 1 – 20 are pending, of which claims 1, 8, and 11 are in independent form.

Specification
Applicant’s amendments to the specification are accepted and entered.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a device with a fountain code decoding unit for reconstructing a configuration data record from received encoded fountain data packets, the device configuring itself using the configuration data record at a specific point in time which is communicated to the device via a bus interface that connects with a head station, as are now included in independent claim 1, in combination with the other elements recited, which is not found in the prior art of record. 
The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a device with a fountain code decoding unit for reconstructing a configuration data record from received encoded fountain data packets, the device configuring itself using the configuration data record, and persistently storing a decoding progress to decode the fountain data, as are now included in independent claims 8 and 11, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN G SNYDER/Primary Examiner, Art Unit 2184